PER CURIAM.
Affirmed. See Johnson v. Allstate Ins. Co., 410 So.2d 978, 980 (Fla. 5th DCA 1982) (“A party may not ignore a valid order of court except at its peril. There are avenues of redress by appellate review for orders which may be erroneous, but so long as such orders are entered by a court which has jurisdiction of both the subject matter and the parties, they cannot be completely ignored without running the risk that an appropriate sanction may be imposed.”).
TAYLOR, CIKLIN and LEVINE, JJ., concur.